NOTE: This order is nonprecedential.

Um'ted States Court of Appeals
for the Federal Circuit

33 GRAPHICS CO., LTD. AND S3 GRAPHICS, INC.,
Appellcmts, s

V.

INTERNATIONAL TRADE COMMISSION,
Appellee, ..

AND

APPLE INC.,
Intervenor. '

2012-1127

On appeal from the United States International Trado
Commission in Investigation N0. 337-TA-724.

ON MOTION

ORDER

Apple Inc. moves to withdraw Michae1 L. Myers as of
counsel.

Upon consideration thereof,

IT ls ORDERED THAT:

83 GRAPHICS CO V. ITC 2

The motion is granted.
FOR THE CoURT

 2 0  /s/ J an Horbaly
Date J an Horbaly
C1erk l

cc: George A. Riley, Esq.
Donald R. Dunner, Esq.

Clark S. Cheney, Esq. LED
321 "-°»~T'.ae‘z*z‘§é;,.<:_"a§sr:°“

JUN 20 2012

.|AN HOHBAI.V
CLERK